Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on November 10, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1-2, 4-12 and 18-22 are pending under examination. Claim 3 has been canceled. Claims 13-17 were previously withdrawn from further consideration as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered found persuasive in-part for the following reasons.
Response to Arguments:
3. The objection to the informalities and objection to the specification has been withdrawn in view of the amendment.
4. With reference to the rejection of claims 1-4, 7-10 and 19-21 under 35 USC 102(a)(1) as being anticipated by Mergemeier, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. First, the amendment incorporating limitations from the canceled claim 3 did not change the scope of the claims. With reference to no teaching of probe having two regions, the Applicant’s arguments were found unpersuasive because the hydrolysis probe as cited in the paragraph 0042 indicates that the hydrolysis probe has a nuclease cleavage site after, fourth, fifth or sixth position from 5’-complementary probe region, which indicates the probe has two region adjacent to each other, wherein the nuclease cleavage site is flanked by said two 
5. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Will, has been withdrawn in view of the Applicant’s persuasive arguments. 
6. With reference to the rejection of claims 1, 3-10, 12, 18-22 under 35 USC 102(a)(1) as being anticipated by Chun et al. the Applicant’s arguments were found unpersuasive. With reference to no teaching of relative positioning of a base complementary to a SNP and no teaching of being equal or almost equal probe regions, the Applicant’s arguments were found unpersuasive. As discussed in the rejection, the cited portion of Chun et al. teach probe comprising one or more mismatches (indicating a loop with one mismatch), wherein one mismatch is within the scope of the instant claim 1 as 
7. With reference to the rejection of claim 11 under 35 USC 103 as being unpatentable over Chun et al. in view of Chen et al., the Applicant’s arguments were found unpersuasive. As discussed above Chun et al. teach the probe of claim 1 and as discussed in the rejection it would have been obvious to modify the probe of Chun by applying the probe sequence taught by Chen et al. to increase specific detection of a target nucleic acid. For all the above the rejection has been maintained.
Claim Rejections - 35 USC § 102-maintained
8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




           A. Claims 1-2, 4, 7-10 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mergemeier (EP 2 256 215).
Mergemeier teaches a hydrolysis probe of claim 1, for use in a real-time PCR for detection of a SNP (Single Nucleotide Polymorphism) in a nucleic acid target sequence, said probe comprising
a) an oligonucleotide sequence (probe sequence) complementary to a region of a the nucleic acid target sequence comprising said SNP (see entire document, at least para 0029, 0033, 0042, 0047-0049, indicating target comprising complementary region of target SNP) and b) a pair of interactive labels, at least one label being signal-generating and the labels being effectively positioned on the oligonucleotide to quench the generation of a detectable signal, said labels being separated by a nuclease susceptible cleavage site (see entire document, at least para 0029, 0049),
c) wherein said probe is blocked at its 3'-end terminus to prohibit incorporation of said probe into a primer extension product (see entire document, at least para 0046 0031), and wherein said probe comprises one or more mismatches to the target sequence (see at least para 0033, 0042) and said oligonucleotide sequence of said probe (probe sequence) comprises two adjacent portions, said portions being of equal length or differing by one nucleotide in length, wherein a) the a base complementary to said SNP is located within the a first portion of the probe sequence from a 5’-end (see at least para 0042), and b) said one or more mismatches are located within a second portion of the probe (see at least para 0047).

    With reference to claim 4, Mergemeier teaches that a) the base complementary to said SNP is located within a central part of said first portion, wherein said central part consists essentially of a sequence comprising half of the nucleotides of the first portion, and b) said one or more mismatches are located within a central part of said second portion, wherein said central part consists essentially of a sequence comprising half of the nucleotides of the second portion (see at least para 0047).
     With reference to claim 7, 20, Mergemeier teach that wherein the probe has a length of 16 to 32 nucleotides (see at least para 0015).
    With reference to claim 8, Mergemeier teaches that wherein the at least one label being signal-generating is a fluorophore and the other label of the pair of interactive labels is a quencher, which interacts with said fluorophore (see at least para 0049-0053).
   With reference to claim 9-10, 21, Mergemeier teach that wherein said nucleic acid target sequence is obtained and/or derived from a microorganism or from a mammal, wherein SNP is activating mutation (see at least para 0014). For all the above, the claims are anticipated. 
C. Claims 1, 4-10, 12, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (WO 2011/027966).

a) an oligonucleotide sequence (probe sequence) complementary to a region of the nucleic acid target sequence comprising said SNP (see entire document, at least page 5, line 20-28, page 6, line 26-29: indicating target comprising complementary region of target SNP); and
b) a pair of interactive labels, at least one label being signal-generating and the labels being effectively positioned on the oligonucleotide to quench the generation of a detectable signal, said labels being separated by a nuclease susceptible cleavage site (see entire document, at least page 5, line 20-28, page 16, line 24-29, page 17, line 1-3);
c) wherein said probe is blocked at its 3'-end terminus to prohibit incorporation of said probe into a primer extension product (see entire document, at least page 24, line 22-26), and wherein said probe comprises one or more mismatches to the target sequence (see at least page 6, line 26-29, page 7, line 1-17) said oligonucleotide sequence of said probe (probe sequence) comprises two adjacent portions (page 48, line 329, page 49, line 1-22), said portions being of equal length or differing by one nucleotide in length, wherein a) the a base complementary to said SNP is located within the a first portion of the probe sequence from a 5’-end , and b) said one or more mismatches are located within a second portion of the probe (see at least page 6, line 26-29, page 7, line 1-17).
   With reference to claim 4, Chun et al. teaches a) the base complementary to said SNP is located within a central part of said first portion, wherein said central part 
17).
    With reference to claim 5, Chun et al. teach that wherein a) the base complementary to said SNP is located between position 2 and 10 of the probe sequence from the 5’-end, and b) said one or more mismatches are located between position 11 and the 3’-end of the probe, or c) the base complementary to said SNP is located between position 11 of the probe sequence and the 3’-end of the probe, and d) said one or more mismatches are located between position 2 and 10 of the probe from the 5’-end (see at least page 6, line 26-29, page 7, line 1-17).
    With reference to claim 6, Chun et al. teach that a) the base complementary to said SNP is located between position 4 and 8 of the probe sequence from the 5’-end, and b) said one or more mismatches are located between position 13 and 19 of the probe (see at least page 6, line 26-29, page 7, line 1-17). 
With reference to claim 7, 20, Chun et al. teach that wherein the probe has a length of 16 to 32 nucleotides (see at least page 14, line 17-29, page 15, line 1).
    With reference to claim 8, Chun et al. teach the at least one label being signal-generating is a fluorophore and the other label of the pair of interactive labels is a quencher, which interacts with said fluorophore (see at least page 5, line 20-28, page 16, line 24-29, page 17, line 1-3).

With reference to claim 12, 22, Chun et al. teach a pair of hydrolysis probes for use in a real-time PCR for the detection of a SNP in a nucleic acid target sequence, wherein a) a first hydrolysis probe is a probe according to claim 1 b) a second hydrolysis probe comprising a further oligonucleotide sequence complementary to the region of the nucleic acid target sequence comprising said SNP, and a further pair of interactive labels, at least one label being signal-generating and the labels being effectively positioned on the further oligonucleotide to quench generation of a detectable signal, said labels being separated by a nuclease susceptible cleavage site, wherein said second hydrolysis probe is blocked at its 3'-end terminus to prohibit incorporation of said second hydrolysis probe into a primer extension product, and wherein said second hydrolysis probe comprises one or more mismatches to the target sequence the with the exception that in place of a base that is complementary to the SNP, the second probe comprises a base that is complementary to the corresponding base of a nucleic acid target sequence that does not comprise said SNP, and c) signals obtained from the fluorophores of the two probes can be distinguished from each other (see at least page 5, line 20-28, page 6, line 26-29, page 7, line 1-21, page 8, line 1-29, page 9, line 1-3, page 49, line 18-22).
    With reference to claim 18, Chun et al. teach a kit for the detection of a SNP in a nucleic acid target sequence via real-time PCR, comprising a) at least one hydrolysis probe of claim 1 or at least one pair of hydrolysis probes wherein at least one hydrolysis 
primer is selected to anneal to its complementary template upstream of any probe of a) annealed to the same nucleic acid strand (see at least page 53, line 11-29, page 54, line 1-29, page 55, line 1-29, page 56, line 19, page 57, line 20-29). For all the above, the claims are anticipated.
Claim Rejections - 35 USC § 103-maintained
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (WO 2011/027966) in view of Chen et al. (US 2010/0221717).

Chen et al. teach detector probes for real-time PCR amplification, wherein the probes are labeled with interactive labels and used as hydrolysis probes (TaqMan probe), wherein Chen et al. teach a target nucleic acid sequence comprises the sequence complementary to the sequence of SEQ ID NO: 2 as claimed and designing a probe around SNPs of the target nucleic acid (see entire document, at least para 0013, 0023, 0035, 0142, 0161, table 2-3; wherein table 2 target nucleic acid sequence comprises the sequence of SEQ ID NO: 2).
It would be prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the hydrolysis probe as taught by Chun et al. with the probe sequence as taught by Chen et al. to improve the target SNP binding and detection of the target. The ordinary person skilled in the art would have motivated to combine the hydrolysis probe of Chun et al. with the probe sequence taught by Chen et al. and have a reasonable expectation of success that the combination would result in developing an improved detector probe because Chen et al. explicitly taught that the target nucleic acid comprising SNP allele and probes designed around the SNP would result in genotyping alleles of the target nucleic acid (see at least para 0161, table 2) and such a modification of the probe design targeting SNP is considered obvious over the cited prior art.
                                                    Conclusion
               No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637